CODE OF ETHICS Standard of Conduct Validus Growth Investors has as its primary mission to provide excellent advisory services with integrity, creativity and disciplined execution. Underlying all of our services and processes is an understanding that we are functioning as a fiduciary - a trusted agent - for our clients assets. Our goal is to partner with our clients not only to maximize their wealth and security, but also to provide these services with the highest standards of ethical conduct. In addition, we place a high value on our clients educational development so that our clients and we, Validus , will grow together in a mutually beneficial relationship. Our Code of Ethics requires that our partners and employees operate with an ethical standard of honesty and integrity that not only meets the basic requirements of compliance with applicable federal and state securities law, but exceeds it. We seek to achieve a work environment that places these high ideals as the integral foundation of what we seek to achieve as an investment advisor. This Code of Ethics applies to all partners and employees of Validus . We adopt and hereby incorporate by reference all applicable federal and state laws, regulations and rules, including, but not limited to, the Investment Advisor s Act of 1940. Fiduciary Responsibilities Provide advice that is suitable for each client The SEC states that a fiduciarys duties include the responsibility to pr ovide advice that is suitable. Our goal at Validus is to match our provision of services to the specific needs and desires of each of our clients, with the commitment that we will never seek to offer advice that we feel is contrary to best interests of our clients. We will never put Validus  interests or the interests of our partners and employees ahead of the services that we have committed to our clients, unless there is a legal, or ethical conflict. Provide full disclosure of material facts and potential conflicts of interest 12277 Soaring Way | Suite 205 | Truckee, CA 96161 | 530.582.7000 V ALIDUS CODE OF ETHICS MAY 2015 As the SEC mandates, we will provide complete and honest disclosure of all of our relationships and potential and actual conflicts of interest such that the client can make an informed decision about engaging our services and accepting our recommendations. Utmost and exclusive loyalty and good faith Our ultimate goal is to partner with our clients. In a partnership relationship, loyalty and trust are the two hallmark pillars of strength and prosperity. We will never compromise this relationship by self-seeking or aggrandizing at the expense of our clients. Best execution of transactions At all times, Validus partners and employees will work together to achieve best execution of transactions for client accounts. Best execution is achieved under the following guidelines: Soft dollar/client brokerage . We do not engage in soft dollar practices, nor do we use client brokerage to compensate brokers for client referrals. Trade Aggregation . When possible, we seek to achieve best execution by bundling trades for the purchase or sale of securities with a particular broker. Conflicts of Interest . Our trade allocation policy ensures that all client trades are allocated in a fair and equitable manner, without any preferential treatment for any account. Directed brokerage . In certain cases, we may permit a client to direct brokerage; however, in doing so, we will inform the client that we may be unable to achieve the best execution of the transaction, which may result in additional costs from higher brokerage commissions or prices. Background checks Background checks of all Validus personnel will be conducted to ensure that all employees have met our rigorous standards of personal fidelity and accountability in their previous employments. Original thinking | Disciplined Execution | Enduring Results V
